DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Applicant’s amendment filed on 02/03/2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the
Regarding Claim 11: Claims 11 recites “wherein attaching the first side of the light-reflecting layer to the first side of the core comprises vapor depositing the light-reflecting layer on the first side of the core”. However, vapor deposition provides small scale types of chemical depositions and vapor depositing the light-reflecting layer on the core which is formed of honeycomb cells, will produce deposition only on the ridges of these cells resulting in non-continuous/sporadic layer. This non-continuous/sporadic layer contradicts the continuous foil/layer that is described in the Specification (see for example Fig. 5).
Therefore, Claim 11 contains subject matter which was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention because the details on how the vapor depositing of the light-reflecting layer on the first side of the core is performed to create a continuous layer.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding Claim 11: Claim 1 recites “wherein attaching the first side of the light-reflecting layer to the first side of the core comprises vapor depositing the light-reflecting layer on the first side of the core” it is not clear how vapor depositing on the core can provide the light reflective layer, yielding indefiniteness. To further advance prosecution the above limitation is interpreted as wherein attaching the first side of the light-reflecting layer to the first side of the core comprises depositing the light-reflecting layer on the first side of the core”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (US 4,723,626).

Regarding Claim 1: Carr discloses an acoustic liner (see annotated figure ‘626) comprising: a core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the core and a second side (see annotated figure ‘626) of the core opposite the first side of the core; a back skin (92; Fig. 6) comprising a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of an aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is defined as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”), the light-reflecting layer comprising a first side (see annotated figure ‘626) attached to the first side of the core; and a face skin (94 and 96; Fig. 6), the face skin comprising a first side (see annotated figure ‘626) attached to the second side of the core.

    PNG
    media_image1.png
    706
    816
    media_image1.png
    Greyscale


Regarding Claim 9: Carr discloses a method (the disclosure apparatus provides its method of forming) for forming an acoustic liner (see annotated figure ‘626), the method comprising: providing a core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the core and a second side (see annotated figure ‘626) of the core opposite the first side of the core;  111349-125327 attaching a first side (see annotated figure ‘626) of a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of an aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is defined as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”) of a back skin (92; Fig. 6) to the first side of the core; and attaching a first side (see annotated figure ‘626) of a face skin (94 and 96; Fig. 6) to the second side of the core.

Regarding Claim 10: Carr discloses all the limitations of Claim 9, as stated above, and further discloses attaching the first side of the light-reflecting layer to the first side of the core comprises bonding the first side of the light-reflecting layer to the first side of the core (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Abstract teaches bonding the back skin to the core). 

Regarding Claim 11: Carr discloses all the limitations of Claim 9, as stated above, and further discloses depositing the first side of the light-reflecting layer to the first side of the core comprises depositing the first side of the light-reflecting layer to the first side of the core (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Abstract teaches depositing the back skin to the core by bonding). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940).

Regarding Claim 2: Carr discloses all the limitations of Claim 1, as stated above, and further discloses a second side of the light-reflecting layer opposite the first side of the light-reflecting layer, but is silent regarding a structural layer bonded to the second side of the light-reflecting layer.
However, Czachor teaches an acoustic liner (see annotated figure ‘940) having a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and a structural layer (50 and 52; Fig. 1) bonded to a second side of the back skin (see annotated figure ‘940).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have a structural layer bonded to the second side, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).

Regarding Claim 3: Carr in view of Czachor teaches all the limitations of Claim 2, as stated above, and Czachor further teaches one or both of the structural layer and the face skin comprise a polymeric material (see [0016] wherein the layer is made of Kevlar which is a polymeric material).

    PNG
    media_image2.png
    574
    816
    media_image2.png
    Greyscale


Regarding Claim 4: Carr in view of Czachor teaches all the limitations of Claim 3, as stated above, and Carr further discloses the light-reflecting layer is an aluminum foil (Col. 5 L. 27 wherein the skin is made of aluminum sheet and see Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”).

Regarding Claim 5: Carr in view of Czachor teaches all the limitations of Claim 3, as stated above, and Carr further discloses the face skin is a perforated sheet (“perforated sheet”, Col. 5 L. 29) comprising a plurality of holes (see annotated figure ‘626) extending between the first side of the face skin and a second side of the face skin opposite the first side.

Regarding Claim 6: Carr in view of Czachor teaches all the limitations of Claim 5, as stated above, and Carr further discloses the plurality of cells of the core form a honeycomb structure (“honeycomb core cells 90” Col. 5 L. 26-27).

Regarding Claim 7: Carr in view of Czachor teaches all the limitations of Claim 5, as stated above, and Carr further discloses the core is made from aluminum (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Col. 1 L. 55-61 teaches the core being made of aluminum).

Regarding Claim 8: Carr in view of Czachor teaches all the limitations of Claim 5, as stated above, and Czachor further teaches one or both of the face skin and the structural layer of the back skin comprise a plurality of bonded layers (see layers 50 and 52 Fig.1, the two layer 50 and 52 are necessarily bonded to each other to avoid to be separated when the system is in use).


Regarding Claim 12:  Carr discloses all the limitations of Claim 10, as stated above, and further discloses a second side of the light-reflecting layer opposite the first side of the light-reflecting layer, but is silent regarding bonding a structural layer to the second side of the light-reflecting layer.
However, Czachor teaches an acoustic liner and its method of formation (see annotated figure ‘940) , providing a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; providing a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and bonding a structural layer (50 and 52; Fig. 1) to a second side of the back skin (see annotated figure ‘940, 50 and 52 are necessarily  bonded/affix to the back skin to avoid to be separated when the system is in use).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have bonding a structural layer to the second side, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).

Regarding Claim 20: Carr discloses a gas turbine engine comprising:  121349-125327 an engine core (see annotated figure ‘626); a nacelle (12; Fig. 3) housing the engine core (see Fig. 3), the nacelle and the engine core defining a bypass flow path therebetween (see annotated figure ‘626); and an acoustic liner (see annotated figure ‘626) mounted between the nacelle and the engine core, the acoustic liner comprising: a liner core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the liner core and a second side (see annotated figure ‘626) of the liner core opposite the first side of the liner core; a back skin (92; Fig. 6) comprising a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is described as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”), the light-reflecting layer comprising a first side (see annotated figure ‘626) bonded to the first side of the liner core a second side (see annotated figure ‘626) of the light-reflecting layer opposite the first side of the light-reflecting layer; and a face skin (94 and 96; Fig. 6), the face skin comprising a first side (see annotated figure ‘626) bonded to the second side of the liner core, wherein the face skin is a perforated sheet (“perforated sheet”, Col. 5 L. 29) comprising a plurality of holes (see annotated figure ‘626) extending between the first side of the face skin and a second side of the face skin opposite the first side  and wherein the face skin defines at least a portion of the bypass flow path (see annotated figure ‘626).
Carr is silent regarding a structural layer bonded to the second side of the light-reflecting layer.
However, Czachor teaches an acoustic liner (see annotated figure ‘940) having a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and a structural layer (50 and 52; Fig. 1) bonded to a second side of the back skin (see annotated figure ‘940).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have a structural layer bonded to the second side, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).


Claims 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940) as applied to Claim 12 above, and further in view of Nampy (US 9,704,467).

Regarding Claim 13: Carr in view of Czachor teaches all the limitations of Claim 12, as stated above, and Czachor further teaches the structural layer and the face skin comprise a polymeric material (see [0016] wherein the layer is made of Kevlar which is a polymeric material).
 Carr is silent regarding the face skin being formed from a polymeric material.
Howerver, Nampy teaches an acoustic liner (20; Fig. 1) having a back skin (40; Fig. 2), a front skin (22; Fig. 2), and a liner core (26; Fig. 2) extending between the back skin and the front skin, wherein the front skin is made of a polymeric material (Col. 4 L. 41-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face skin of Carr to have the face skin being formed from a polymeric material, as taught by Nampy, to take advantage of the unique physical properties of the polymerique materials for the elaboration of an acoustic panel such as toughness, rigidity, and/or lightweight.


Regarding Claim 14: Carr in view of Czachor and Nampy teaches all the limitations of Claim 13, as stated above, and Carr further discloses the light-reflecting layer is an aluminum foil (Col. 5 L. 27 wherein the skin is made of aluminum sheet and see Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”).

Regarding Claim 15: Carr in view of Czachor and Nampy teaches all the limitations of Claim 14, as stated above, and Carr further discloses the face skin is a perforated sheet (“perforated sheet”, Col. 5 L. 29) comprising a plurality of holes (see annotated figure ‘626) extending between the first side of the face skin and a second side of the face skin opposite the first side.

Regarding Claim 17: Carr in view of Czachor and Nampy teaches all the limitations of Claim 15, as stated above, and Carr further discloses the plurality of cells of the core form a honeycomb structure (“honeycomb core cells 90” Col. 5 L. 26-27).

Regarding Claim 18: Carr in view of Czachor and Nampy teaches all the limitations of Claim 15, as stated above, and Carr further discloses the core is made from aluminum (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Col. 1 L. 55-61 teaches the core being made of aluminum).

Regarding Claim 19: Carr in view of Czachor and Nampy teaches all the limitations of Claim 15, as stated above, and Czachor further teaches one or both of the face skin and the structural layer of the back skin comprise a plurality of bonded layers (see layers 50 and 52 Fig.1, the two layer 50 and 52 are necessarily bonded to each other to avoid to be separated when the system is in use).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940), and of Nampy (US 9,704,467), as applied to Claim 15 above, and further in view of Reeves (US 2019/0329360).

Regarding Claim 16: Carr in view of Czachor and Nampy teaches all the limitations of Claim 15, but is silent regarding forming the plurality of holes with a laser subsequent to attaching the first side of the face skin to the second side of the core.
However, Reeves teaches an acoustic liner (120; Fig. 4) and its method of formation (see Title and Abstract), comprising providing a back skin (132; Fig. 6), a front skin (134; Fig. 4), and a liner core (128; Fig. 6), attaching the core to the back skin and the front skin (see Fig. 5), forming a plurality of holes on a first side of the face sheet (see Figs. 5-6) with a laser (214; Fig. 6) subsequent to attaching the first side of the face skin to the second side of the core (see Figs. 5-6 and [005, 7] wherein the face sheet is first attached and then the holes are formed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carr to have forming the plurality of holes with a laser subsequent to attaching the first side of the face skin to the second side of the core, as taught by Reeves, to  accurately produces uniform perforations having a designated size and shape and pattern in a timely, energy efficient, and cost-effective manner, as recognized by Reeves (see [000]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741